The St. 1786, c. 67, § 4, which authorizes the Court of Sessions to appoint a committee of five freeholders to lay out a road, enacts that such “ committee shall give seasonable notice &c., and they shall be under oath to perform the said service &c., and they shall ascertain the place and course of said road &c., which having done, they or the major part of them shall make return thereof ” &c.
Pursuant to this statute a committee of five freeholders was appointed at the April term 1821, of the Court of Sessions of this county, to lay out a bridge or way across Ips wich river. In the return of the committee, which was signed by four members only, and which was accepted at the following July term of the Court of Sessions, it was stated that the committee, “ with the exception of one of its members, J. J., who was- not present,” had met and performed the service assigned to it.
The cause was submitted to the decision of this Court by Andrews and J. Pickering, in behalf of the inhabitants of Ipswich, and Saltonstall and Cummins, on behalf of the commonwealth, without argument.

Proceedings quashed.